department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc pa cbs br2 gl-121378-01 uilc memorandum for associate area_counsel sb_se area boston from lawrence h schattner chief branch collection bankruptcy summonses subject offer_in_compromise - this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views issue where a husband and wife compromise a joint_and_several income_tax_liability does violation of the future compliance provisions of the compromise_agreement by one spouse affect the other spouse’s right to the continued benefits of the compromise_agreement conclusion no upon violation of the future compliance provision by one spouse the compromise can be terminated only with respect to the non-compliant spouse the compromise continues to be binding with respect to the spouse who remains in compliance with its terms background the taxpayer and her ex-husband reached a compromise with the service for their and tax_liabilities following payment of the agreed upon compromise amount the taxpayer met her obligations under the compromise including the obligation to comply with all of the filing and payment provisions of the internal_revenue_code for five years after acceptance the taxpayer’s ex-husband however did not remain in compliance and as a result the compromise was terminated by the service gl-121378-01 following termination of the compromise the taxpayer filed a request for relief from joint_and_several_liability under the equitable relief procedures of sec_6015 that request was denied the taxpayer subsequently submitted the offer_in_compromise which gave rise to this request the taxpayer offered a nominal sum in compromise of her liability for the years and the offer proposes compromise based on effective tax_administration on the theory that it would be inequitable to hold her accountable for a liability resulting from her ex-husband’s non-compliance your request for advice asks whether the standard compromise_agreement form_656 can be altered prior to acceptance of this compromise specifically you ask whether the standard language waiving refunds for years up to and including the year of acceptance can be stricken from the form see form_656 offer_in_compromise item g rev however having reviewed the facts as you have presented them we have concluded that the taxpayer was relieved of liability for the years in question upon completion of the terms of the compromise notwithstanding the non-compliance by her ex-husband therefore we recommend that the compromise at issue be returned to the taxpayer with the explanation that she has no liability to be compromised for those years law analysis acceptance of an offer_in_compromise by the service conclusively settles the liability of the taxpayer or taxpayers specified in the offer temp sec_301 temporary regulations issued date expanded the service’s authority to compromise beyond the traditional bases of doubt as to collectibility or doubt as to liability see temp sec_301_7122-1t where there are no grounds for compromise on collectibility or liability grounds a compromise may be entered into to promote effective tax_administration where collection of the full liability would create economic hardship within the meaning of sec_301_6343-1 of the treasury regulations or exceptional circumstances exist such that collection of the full liability would be detrimental to voluntary compliance by taxpayers temp sec_301_7122-1t b no such compromise may be entered into where it would undermine future compliance with the tax laws id with regard to whether a provision can be struck from the standard compromise_agreement the service has a firm policy against the consideration of compromises where the pre-printed terms of the form_656 have been altered see irm local deviation from processability criteria is not permitted without prior written approval from the office of compliance policy sb_se in the national_office see irm in any event whether a certain term must be included in a compromise is a policy matter rather than a legal one we recommend that the local offer group be directed through appropriate channels to their national_office contact for guidance on whether the terms of the form_656 are subject_to local variation gl-121378-01 1t d following acceptance neither the service nor a taxpayer may reopen the case except where false information was submitted the taxpayer’s ability to pay was concealed or there was a mutual mistake of material fact sufficient to set_aside the compromise_agreement see id at d i - iii thus if the taxpayer has complied with her obligations under the compromise_agreement the years in question have been conclusively resolved and the taxpayer is no longer liable for any unpaid balance the service apparently concluded that the future compliance provision of the compromise was violated that provision reads in part i we will comply with all provisions of the internal_revenue_code relating to filing my our returns and paying my our required taxes for years or until the offered amount is paid in full whichever is longer form_656 item d the compromise was terminated upon the failure of the taxpayer’s ex-husband to comply with this provision the question then is whether the non-compliance by the taxpayer’s ex-husband constituted breach of the agreement by the taxpayer as is explained below we do not believe that it did we have concluded therefore that both the service and the taxpayer remain bound by the prior compromise_agreement agreements to compromise federal tax_liabilities have generally been interpreted by the courts by applying contract principles see 372_f2d_352 3d cir 303_f2d_1 5th cir where parties jointly agree to be bound to a contract or other legally operative document there is a general presumption that they incur a single jointly held obligation see 17a am jur 2d contracts sec_430 however whether an obligation is joint joint_and_several or several must ultimately be determined by reference to the intent of the parties as evidenced by the language of the agreement and the subject matter to which it relates see id at the term at issue in the compromise incorporated into the agreement the filing and payment requirements of the internal_revenue_code those requirements are not presumed to be joint_and_several as a general matter there is no requirement that parties who filed jointly in the past continue to do so nor that married taxpayers file jointly at all see sec_6013 a husband and wife may make a single return jointly emphasis added only if taxpayers choose to file a joint_return is the obligation to pay joint_and_several see sec_6013 it would not be reasonable to assume that the service and the taxpayer when making continued compliance with the tax laws a condition of the compromise intended to alter or expand her compliance obligations thus we conclude that the compliance provision of the compromise_agreement was several the taxpayer and her ex- husband were each individually required to comply with the tax laws just as they would have been in the absence of a compromise_agreement the taxpayer met her obligation to remain in compliance therefore the service is bound by the terms of the compromise and the taxpayer has no remaining liability for the taxes specified in the compromise_agreement gl-121378-01 the irs restructuring and reform act of rra contains a non-code provision supporting this conclusion the act required that the secretary_of_the_treasury prepare a statement that would provide notice to taxpayers that in the case of a compromise terminated due to the actions of spouse or former spouse the internal_revenue_service will upon application reinstate such compromise with the spouse or former spouse who remains in compliance with such compromise rra p l d 112_stat_685 this requirement of notice does not appear to limited to compromises made after the enactment of the statute rather it appears congress believed compromises terminated for this reason should be reinstated for the benefit of the compliant spouse even where the compromise was made prior to rra 1998's enactment we hope that this response has been helpful if you have any questions or need further assistance please contact the attorney assigned to this matter at
